Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed 1/10/2022. The Amendment includes pending claims 1, 4-10, 14-16, and 19-27.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the underline language of claim 26 is required:    
24. (New) The method of claim 23, wherein the plurality of reading sub statuses comprises at least one of a deep writing sub status, a shallow writing sub status, an editing sub status, and a reviewing sub status.
26. (New) The medium of claim 10, wherein the plurality of reading sub statuses comprises at least one of a deep writing sub status, a shallow writing sub status, an editing sub status, and a reviewing sub status.
As supported in [0018] and Fig. 5B   “the plurality of reading sub statuses” should be read as -- the plurality of authoring sub statuses --  Thus, for examining purpose the underlined language is read as the plurality of authoring sub statuses.

Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-9, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (US 20160364090 A1) in view of Chiba et al (US 20170220536 A1).
Douglas et al (“Douglas”) is directed to transitioning command user interface between toolbar user interface and full menu user interface based on use context.
Chiba et al (“Chiba”) is directed to contextual menu with additional information to help user choice
As per claim 1, Douglas discloses a method (see flowchart of Fig. 7) for status-based reading and authoring assistance comprising: 
during a user session of an application (see at least step 710 of Fig. 7), receiving signals associated with a file displayed in a user interface of the application, wherein the signals associated with the file comprise one or more user actions and context information, the one or more user actions comprising at least a command from a default toolbar displayed in the user interface of the application, the context information comprising at least one of a user name, an application name, application permissions, a file name, a file type, file lifecycle information, content in the file, and a client type ([0066] Process 700 begins with operation 710, where a request to interact with a message may be detected. The request may include an intent to read the message or an intent to author the message. At operation 720, a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see [0069, 0073, 0074, and 0077]); [0022] the messaging application 102 may identify a presentation mode based on a use context associated with a request to interact with a message (i.e.: an email). The use context may include a number of attributes associated with a consumption of the message. The attributes may include a screen size of the computing device 104, an orientation of a screen of the computing device 104, and a historical use pattern while consuming the message, among other attributes. The request may be received from the user 110. The request may include an intent to read the message or an intent to author the message. In addition to the type of the application (e.g. messaging application) the context data 628 may include an intent associated with a request to interact with a message, or a screen size of the computing device 600, among others.
determining, using at least the signals associated with the file comprising the one or more user actions and the context information, a status regarding use of the file displayed in the user interface of the application, wherein the status comprises a reading status or an authoring status ([0069] The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generate a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and display, on the display device, the command UI in proximity to the message within a messaging application UI. Also see Abstract and [0070-0075]);
adapting reading and authoring tools provided for display  [0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI.  Also see [0023, 0069, 0073 and 0077]);  
during the user session of the application, receiving new signals associated with the file displayed in the user interface of the application, the new signals associated with the file comprising one or more new user actions and new context information, the one or more new user actions comprising at least a command from the default toolbar, the new context information comprising at least one of the user name, the application name, the application permissions, the file name, the file type, the file lifecycle information, the content in the file, and the client type ([0073] The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI.  Also see [0071].   In addition to the type of the application (e.g. messaging application) the context data 628 may include an intent associated with a request to interact with a message, or a screen size of the computing device 600, among others. See Figs. 2 and 3 and corresponding descriptions).
determining, using at least the new signals associated with the file comprising the one or more new user actions and the new context information, an updated status regarding use of the ([0073]The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI. [0047] a toolbar UI may be changed to a full menu UI based on a use context change from a reading mode to an authoring mode of the message. Alternatively, a full menu UI may be changed to a toolbar UI based on a use context change from an authoring mode to a reading mode of the message. Also see [0071]); and 
adapting the reading and authoring tools provided for display in the user interface of the application based on the determined updated status, wherein the default toolbar remains displayed in the user interface of the application ([0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI. That is,  based on the presentation mode selected or determined,  the default or the corresponding toolbar remains displayed in the user interface of the application. See   toolbar UI 205 and  full-menu UI 304  displayed in proximity to the message for reading mode and  authoring mode respectively.  Also see [0069, 0073, and 0077]).   

Chiba is directed to contextual menu with additional information to help user. As illustrated in Fig. 7, Chiba disclose an exemplary contextual menu writing assistant 708 (window) for an accessibility issue 704 in a document 702 related to seeing impaired users. As illustrated in Fig. 7, the contextual menu writing assistant 708 (window) is separate from the toolbar.
At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to substitute the reading and authoring tool of Douglas with Chiba so that since the Chiba’s writing assistance (window 708)  is positioned or hovering on the side of active/current document  the user  would be able to easily access the writing assistance ( window 708) for edit/authoring the active/current document.  
Therefore, it would have been obvious to combine Chiba with Douglas  to obtain the invention as specified in claim 1.
As per claim 4, Douglas in view of Chiba further discloses that the method of claim 1, wherein determining the status regarding the use of the file comprises analyzing the signals using a status engine (Douglas, [0069] The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode. [0070] According to some examples, the rendering engine may be further configured to analyze the request to detect an intent to read the message, where the intent includes one or more of a read selection to read the message and a read command to read the message and identify the reading mode as the presentation mode).
(Douglas, [0066] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see at least [0067 and 0069]).
As per claim 6, Douglas in view of Chiba further discloses that the method of claim 1, wherein adapting the reading and authoring tools provided for display in the user interface of the application based on the determined status regarding the use of the file comprises:
 determining a first set of the reading and authoring tools that corresponds to the determined status (Douglas, [0069] According to some examples, a computing device to transition a command user interface (UI) between a toolbar UI and a full menu UI based on a use context may be described; also see [0072, 0073 and 0077]); and
 providing the first set of the reading and authoring tools for display in the user interface of the application (Douglas, [0069]The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generate a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and display, on the display device, the command UI in proximity to the message within a messaging application UI. also see [0072, 0073 and 0077]).
As per claim 7, Douglas in view of Chiba further discloses that the method of claim 6, wherein adapting the reading and authoring tools provided for the display based on the determined updated status comprises: determining a second set of the reading and authoring tools that corresponds to the determined updated status; and providing the second set of the reading and authoring tools for display in the user interface of the application in place of the first (Douglas, [0047] A toolbar UI may be changed to a full menu UI based on a use context change from a reading mode to an authoring mode of the message. Alternatively, a full menu UI may be changed to a toolbar UI based on a use context change from an authoring mode to a reading mode of the message. [0058] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. A command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The command UI may be displayed in proximity to the message within a messaging UI. Also see [0070 and 0071]).
As per claim  8, Douglas further discloses that the method of claim 1, wherein the determined status is the reading status and the adapting reading and authoring tools provided for display in the user interface of the application based on the determined status comprises providing at least a read aloud tool and a time to read tool (Douglas, [0074] According to other examples, the method may further include detecting an application platform of the messaging UI as a mobile application, and identifying the reading mode as the presentation mode, placing reading mode commands on the toolbar UI to present the toolbar UI as the command UI, positioning a subset of the reading mode commands on the toolbar UI based on a display size of the toolbar UI, positioning a menu command on the toolbar UI with operations to display a hidden subset of the reading mode commands, and in response to an identification of an ergonomic preference, presenting the toolbar UI in a location on the messaging UI based on the ergonomic preference. Also see [0070-0073]).
As per claim  9, Douglas in view of Chiba further discloses that the method of claim 1, wherein the determined status is the authoring status and the adapting reading and authoring tools provided for display in the user interface of the application based on the determined status comprises providing at least a writing refinement tool and a rewrite tool (Douglas, [0075] According to further examples, the method may further include detecting an application platform of the messaging UI as a desktop application, identifying the authoring mode as the presentation mode, placing authoring mode commands on the full menu UI to present the full menu UI as the command UI, partitioning the authoring mode commands to a plurality of command group menus, displaying one of the plurality of command group menus based on the use context, and in response to a detection of an ergonomic preference, presenting the full menu UI in a location on the messaging UI based on the ergonomic preference. Also see [0069, 0071-0073]).

As per claim 19, Douglas in view of Chiba further discloses that the instructions to determine the status regarding the use of the file direct the processing system to: analyze the signals using a status engine, wherein the status engine comprises one or more models (Douglas, [0069]The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode. [0070] According to some examples, the rendering engine may be further configured to analyze the request to detect an intent to read the message, where the intent includes one or more of a read selection to read the message and a read command to read the message and identify the reading mode as the presentation mode. ([0066] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. Also see at least [0067 and 0069]).
 
As per claims 16, and 20, these system claims include limitations that correspond to method claims 1 and 6, respectably.  Thus these system claims are also rejected for the similar citations given to the method claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10, 14-15, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Dotan-Cohen et al (US 2018/0083908) and Sutz (US 20160133150 A1).
Dotan-Cohen [0016] generally directed towards systems, methods, and computer storage media for, among other things, analyzing and tracking user messages, such as emails.
Sutz is directed to pedagogically integrated method for teaching enhanced reading skills by computer-aided and web-based instruction.
As per claim 10,  Douglas discloses a computer readable storage medium having instructions stored thereon that, when executed by a processing system,( [0060] the system memory 606, the removable storage devices 636 and the non-removable storage devices 638 are examples of computer storage media)  perform a method comprising: 
during a user session of an application, receiving signals associated with a file displayed in a user interface of the application, wherein the signals associated with the file comprise one or more user actions and context information, the context information comprising at least one of a user name, user history information, an application name, application permissions, a file name, a file type, file lifecycle information, content in the file, and a client type (In addition to the type of the application (e.g. messaging application) the context data 628 may include an intent associated with a request to interact with a message, or a screen size of the computing device 600, among others. see Figs. 2 and 3 and corresponding descriptions).

determining, using at least the signals associated with the file comprising the one or more user actions and the context information, a status regarding use of the file displayed in the user interface of the application, wherein the status comprises a reading status or an authoring status, [0069] The messaging application may include a rendering engine configured to detect a request to interact with a message, identify a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generate a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and display, on the display device, the command UI in proximity to the message within a messaging application UI. Also see Abstract and [0070-0075]);
adapting reading and authoring tools provided for display in the user interface of the application based on the determined status regarding the use of the file during the user session; (based on the presentation mode selected or determined,  the default or the corresponding toolbar remains displayed in the user interface of the messaging application. See toolbar UI 205 and full-menu UI 304  displayed in proximity to the message for reading mode and  authoring mode respectively.  Also see Figs. 2 and 3 and corresponding descriptions. Also see [0067,0069, 0073, and 0077]).   

during the user session of the application, receiving new signals associated with the file displayed in the user interface of the application, the new signals associated with the file comprising one or more new user actions and new context information, the new context information comprising at least one of the user name, the user history information, the application name, the application permissions, the file name, the file type, the file lifecycle  ([0073] The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI.  Also see [0071].   In addition to the type of the application (e.g. messaging application) the context data 628 may include an intent associated with a request to interact with a message, or a screen size of the computing device 600, among others. see Figs. 2 and 3 and corresponding descriptions).

determining, using at least the new signals associated with the file comprising the one or more new user actions and the new context information, an updated status regarding use of the file displayed in the user interface of the application, wherein the updated status comprises a particular reading 406079-US-NP-Response 35Docket No. 406079-US-NP Serial No. 16/371,741status of  ([0073]The method may include detecting a request to interact with a message, where the request includes one of a first intent to read to message and a second intent to author the message, identifying a presentation mode based on the use context associated with the request, where the presentation mode includes one of a reading mode and an authoring mode, generating a command UI based on the identified presentation mode, where the command UI includes one of the toolbar UI and the full menu UI, and displaying the command UI in proximity to the message within a messaging UI. [0047] A toolbar UI may be changed to a full menu UI based on a use context change from a reading mode to an authoring mode of the message. Alternatively, a full menu UI may be changed to a toolbar UI based on a use context change from an authoring mode to a reading mode of the message. Also see [0071]); and
 adapting the reading and authoring tools provided for display in the user interface of the application based on the determined updated status. ([0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI. See Fig. 2 (reading mode) and Fig.3 (authoring mode).
Douglas  further discloses that  [0070] according to some examples, the rendering engine may be further configured to analyze the request to detect an intent to read the message, where the intent includes one or more of a read selection to read the message and a read command to read the message and identify the reading mode as the presentation mode. The rendering engine may be further configured to place reading mode commands on the toolbar UI to present the toolbar UI as the command UI, where the reading mode commands include one or more of a reply command, a reply to all command, a forward command, and a delete command. The rendering engine may be further configured to create the toolbar UI as the command UI, where the toolbar UI includes a set of commands that are displayed within a layer and place the set of commands in one of a horizontal arrangement and a vertical arrangement based on one or more of a configuration setting of the messaging application UI and a user preference.
a machine learning status engine comprising one or more machine learning model as recited in claim 10. Douglas does not seem to clearly teach wherein determining the updated status regarding the use of the file comprises analyzing the new signals using the machine learning status engine comprising the one or more machine learning models as recited in claim 10. See Dotan-Cohen, on the other hand discloses the claimed features associated with  machine learning status engine as recited in the claim.  For example  at [0097]  Dotan-Cohen describes that Interaction analyzer 350B is configured to analyze user interactions with respect to one or more particular user messages. The user interactions can be utilized to generate features of any of the various machine learning models described herein. Examples of user interactions that can be detected by interaction analyzer 350B include the user opening a user message, the user reading an user message, the user scrolling through the user message, the user saving a draft of a user message, the user sending a response to another user message related to the user message, opening a user message in the same thread or conversation as the user message, the user performing some action on a designated device or device type, such as a mobile device, mobile phone, desktop, or other device specified with respect to user devices 10, the user setting or removing a flag, category, or other metadata associated with the user message or a related user message, and the user performing any of the delineated actions with an user message associated with the user message. In some implementations, interaction analyzer 350B is capable of detecting user interactions cross device in association with respect to particular users. Thus, interaction analyzer 350B can be used to detect that a user is reading their user message at home on a home PC, and that the user later opened, but did not read their user message at work on a work laptop. A also see [0095, 0098 and  0127). 
Douglas and Dotan-Cohen are analogous art because they are from the same field of endeavor,  interactions with messaging application .  

At the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate/configure interaction analyzer 350B of Dotan-Cohen the system of Douglas because as described by Dotan-Cohen in at least Par.0097, the interaction analyzer 350B can be used to detect the user interactions with respect to one or more particular user messages. Examples of user interactions that can be detected by interaction analyzer 350B include the user opening a user message, the user reading a user message, the user scrolling through the user message, etc.
 
Therefore, for at least the above described advantages, it would have been obvious to combine   Douglas and Dotan-Cohen to obtain the invention as specified in claim 10.
    
Furthermore, although Douglas in view of Dotan-Cohen discloses a plurality of reading and authoring status (for example Douglas teaches that the use context includes a reading mode or an authoring mode, see Abstract); but Douglas in view of Dotan-Cohen does not go further to disclose a plurality of reading sub statuses or a plurality of authoring sub statuses. That is where Sutz is appropriately reads the missing sub status, i.e., reading sub-status.  For example at [0299 and 0300] , Sutz discloses that  the reading sub-status  includes Pre- and Post -Reading that involves skimming and scanning skills. [0299] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills.
Thus,  for the advantages described above in Sutz, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the reading sub status of Sutz with Douglas in view of Dotan-Cohen.

Therefore, it would have been obvious to combine Douglas in view of Dotan-Cohen and Sutz to obtain the invention as specified in claim 10. 

As per claim 14, Douglas in view of Dotan-Cohen and Sutz further disclose that the   medium of claim 10, wherein adapting the reading and authoring tools provided for display in the user interface of the application based on the determined status regarding the use of the file comprises: determining a first set of the reading and authoring tools that corresponds to the determined status; and providing the first set of the reading and authoring tools for display in the user interface of the application (Douglas, [0067] At operation 730, a command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The toolbar UI may include reading mode commands with operations to consume the message. The full menu UI may include authoring mode commands that are partitioned to a format commands menu, an insert commands menu, or a review commands menu. At operation 740, the command UI may be displayed in proximity to the message within a messaging UI.  Also see [0023, 0069, 0073 and 0077]);  

As per claim 15, Douglas in view of Dotan-Cohen and Sutz further disclose that the    medium of claim 14, wherein adapting the reading and authoring tools provided for the display based on the determined updated status comprises: determining a second set of the reading and authoring tools that corresponds to the determined updated status; and providing the second set of the reading and authoring tools for display in the user interface of the application in place of the first set of the reading and authoring tools (Douglas, [0047] A toolbar UI may be changed to a full menu UI based on a use context change from a reading mode to an authoring mode of the message. Alternatively, a full menu UI may be changed to a toolbar UI based on a use context change from an authoring mode to a reading mode of the message. [0058] a presentation mode may be identified based on a use context associated with the request. The use context may include a reading mode or an authoring mode. A command UI may be generated based on the presentation mode. The command UI may include a toolbar UI for the reading mode or a full menu UI for the authoring mode. The command UI may be displayed in proximity to the message within a messaging UI. Also see [0070 and 0071]).

As per claim 25, Douglas in view of Dotan-Cohen and Sutz further disclose that the medium of claim 10, wherein the plurality of reading sub statuses comprises at least one of a skimming sub status, a scanning sub status, a deep reading sub status, and an offline reading sub status (Sutz, [0299] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills).

As per claim 26, Douglas in view of Dotan-Cohen and Sutz further disclose that the medium of claim 10, wherein the plurality of ( Douglas,   [0024]The full menu UI may include commands partitioned based on related functions such as formatting, inserting, or reviewing, among others).

7.	Claims 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (US 20160364090 A1) in view of Chiba et al (US 20170220536 A1) and Sutz (US 20160133150 A1).
As per claim 21, Douglas in view of Chiba and Sutz discloses that the method of claim 1, wherein the reading status is a particular reading status of a plurality of reading sub statuses (Sutz, [0299-0300] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills).

As per claim 22, Douglas in view of Chiba and Sutz discloses that the method of claim 21, wherein the plurality of reading sub statuses comprises at least one of a skimming sub status, a scanning sub status, a deep reading sub status, and an offline reading sub status (Sutz, [0299-0300] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills).

As per claim 23, Douglas in view of Chiba and Sutz discloses that the method of claim 1, wherein the authoring status is a particular authoring status of a plurality of authoring sub statuses ( Douglas, [0024]The full menu UI may include commands partitioned based on related functions such as formatting, inserting, or reviewing, among others).

As per claim 24, Douglas in view of Chiba and Sutz discloses that the method of claim 23, wherein the plurality of reading sub statuses comprises at least one of a deep writing sub  (Sutz, [0299-0300] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills).
As per claim 27, Douglas in view of Chiba and Sutz discloses that the system of claim 16, wherein the reading status is a particular reading status of a plurality of reading sub statuses  (Sutz, [0299-0300] Pre -Reading assists in quickly becoming familiar with what is to be read. Pre -Reading allows you to gain some familiarity with the content. As a result, you read faster with improved comprehension, retention and recall. Pre- and Post -Reading involves skimming and scanning skills) and the authoring status is a particular authoring status of a plurality of authoring sub statuses (Douglas, [0024]The full menu UI may include commands partitioned based on related functions such as formatting, inserting, or reviewing, among others, weri3en these functions associated with authoring or sub-authoring statutes).

CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170351664 A1 is directed to DEEP READING MACHINE AND METHOD.
 [0038] The deep reading experience offered by the system and method is a watching experience organized as an enjoyable perceptual experience responsive to the user's interactive controls. The displayed flow of language is organized as a perceptual journey experience choreographed to define an immersive deep reading state of attention. By capitalizing on the 
US 20080177793 A1 [0038] Editor sub-module 412 allows reviewing and editing of primary content submitted by partners. It supports a tour-centric vision of editing. Editor sub-module 412 allows accepting/rejecting, reorganizing, clipping and editing pieces of content for a tour. It also allows notes suggesting changes to the fundamental focus of content.
US 8387006 B1 relates generally to software code authoring tools, and more specifically to software code authoring tools that enable authoring of web page source code that defines run-time edit capabilities that are permitted for editing content of the output presentation of the page.
9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TADESSE HAILU/Primary Examiner, Art Unit 2173